     Case 1:17-cr-00264-LJO-SKO Document 238 Filed 08/13/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:17-CR-00264 LJO-SKO
                                                 )
10           Plaintiff,                          ) APPLICATION AND ORDER FOR
                                                 ) APPOINTMENT OF CJA PANEL COUNSEL
11    vs.                                        )
                                                 )
12    MIGUEL MANZO,                              )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15           Defendant, Miguel Manzo, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of CJA Panel Counsel.
17
             Because Mr. Manzo had retained counsel and is now seeking appointed counsel under
18
     General Order 595. Manzo submits the attached Financial Affidavit as evidence of his inability
19
     to retain counsel. Manzo was sentenced to 60-month term of imprisonment on December 2, 2019
20
21   and is still currently in custody.

22           Because General Order 595 appoints counsel for all indigent defendants seeking

23   assistance under the First Step Act, based on review of the attached Financial Affidavit, it is
24
     respectfully recommended that this Court authorize CJA Panel Counsel to represent Mr. Manzo
25
     on his compassionate release proceedings related to this case.
26
             DATED: August 13, 2020                               /s/ Eric V. Kersten
27                                                         ERIC V. KERSTEN
28                                                         Assistant Federal Defender
                                                           Branch Chief, Fresno Office
     Case 1:17-cr-00264-LJO-SKO Document 238 Filed 08/13/20 Page 2 of 2


1
                                          ORDER
2
            Having satisfied the Court that the defendant is financially unable to retain counsel, the
3
     Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
5
     IT IS SO ORDERED.
6
        Dated:    August 13, 2020                             /s/ Barbara   A. McAuliffe            _
7
                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
